Appeal by defendant from a judgment of the Supreme Court, Kings County (Eiber, J.), rendered April 30,1979, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. In this case, where the identity of the assailant was the crucial issue, the trial court’s failure to instruct the jury with respect to the evaluation of identification evidence was reversible error. (See People v Rodriguez, 61 AD2d 914; People v Gardner, 59 AD2d 913.) This error was more egregious because of complainant’s identification of defendant having been bolstered by the testimony of the arresting officer. (See People v Trowbridge, 305 NY 471; People v Jones, 75 AD2d 607.) Damiani, J. P., Gibbons, Rabin and Hargett, JJ., concur.